Citation Nr: 0627428	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a July 1996 rating decision was clearly and 
unmistakably erroneous in failing to assign separate 10 
percent disability ratings for tinnitus of each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to September 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
In June 2006, after considering VA's appeal, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the Court's decision in Smith, and affirmed 
VA's long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether unilateral or bilateral.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this claim.


FINDINGS OF FACT

1.  In a July 1996 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent disability rating.  

2.  The veteran was notified of the July 1996 rating decision 
in a July 1996 letter, but he did not perfect an appeal 
within the applicable time period.  

3.  The final July 1996 rating decision assigning a 10 
percent disability rating for bilateral tinnitus was 
supported by evidence then of record, and it is not shown 
that the applicable statutory and regulatory provisions 
existing at that time were ignored or incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome. 


CONCLUSION OF LAW

The July 1996 rating decision was not clearly and 
unmistakably erroneous in assigning a 10 percent disability 
rating for bilateral tinnitus.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that the VCAA is not 
applicable to claims of clear and unmistakable error, since 
such claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding clear and 
unmistakable error claim as to a prior final RO decision); 
Juarez v. Principi, 16 Vet. App. 518, 521 (2002) (per curium 
order) (citing Parker as "holding VCAA inapplicable to claim 
that RO decision contained CUE").  Neither the veteran nor 
his representative has argued otherwise.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No 05-7157 (Fed. Cir. April 5, 2006) (holding that due 
process concerns with respect to VCAA notice must be pled 
with specificity).  

Factual Background

In December 1995, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including bilateral 
tinnitus.  

In a July 1996 rating decision, the RO granted service 
connection for bilateral tinnitus based on service medical 
records showing complaints of bilateral tinnitus and a 
February 1996 VA medical examination report showing a 
diagnosis of constant, bilateral tinnitus.  The RO assigned 
an initial 10 percent rating for the veteran's bilateral 
tinnitus, pursuant to Diagnostic Code 6260.  The rating was 
effective December 26, 1995, the date of receipt of the 
veteran's original application.  In a July 1996 letter, the 
veteran was notified of the RO's decision, but he did not 
appeal.

In January 2003, the veteran's representative, on behalf of 
the veteran, submitted written argument to the effect that 
the July 1996 rating decision was clearly and unmistakably 
erroneous in failing to assign separate 10 percent ratings 
for tinnitus of each ear.  He requested separate 10 percent 
ratings for tinnitus of each ear.  

In a March 2003 rating decision, the RO denied the claim, 
noting that Diagnostic Code 6260 provided no basis upon which 
to assign separate 10 percent ratings for tinnitus of each 
ear.  The RO determined that its decision to assign a single 
10 percent rating for bilateral tinnitus effective December 
26, 1995, was not clear and unmistakable error.  

On behalf of the veteran, his representative appealed that 
decision to the Board.  Citing to 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260, he argued that the previous version of 
the rating schedule did not limit tinnitus to a single 
evaluation for either unilateral or bilateral tinnitus.  

Applicable Law

Under 38 C.F.R. § 3.105(a) (2005), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A decision which constitutes a reversal of a 
prior decision on the grounds of clear and unmistakable error 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. § 
7105 (West 2002).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)); see also VA O.G.C. 
Prec. Op. No. 12-95 (May 10, 1995), 60 Fed. Reg. 43,186 
(1995).

Analysis

As noted above, in a July 1996 rating decision, the RO 
granted service connection for bilateral tinnitus and 
assigned an initial 10 percent rating pursuant to Diagnostic 
Code 6260.  Because the veteran did not appeal this decision, 
it is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1996) 

The veteran now contends that the July 1996 rating decision 
was clearly and unmistakably erroneous in failing to 
establish separate 10 percent ratings for tinnitus of each 
ear.

As previously stated, a review for clear and unmistakable 
error in a prior decision must be based on the record and the 
law that existed when that decision was made.  

Prior to June 10, 1999, the Rating Schedule provided for a 
maximum 10 percent rating for tinnitus that was persistent as 
a symptom of head injury, concussion, or acoustic trauma.  38 
C.F.R. § 4.87a, Diagnostic Code 6260.  These are the rating 
criteria that were was in effect when the veteran filed his 
December 1995 claim of service connection for tinnitus, and 
when the RO adjudicated the claim in July 1996.

In addition to the specific rating criteria, 38 C.F.R. § 
4.25(b) provided that except as provided otherwise in the 
Rating Schedule, disabilities arising from a single disease 
entity are to be rated separately.  Therefore, the veteran's 
representative argues that the assignment of a single 10 
percent rating for bilateral tinnitus was clear and 
unmistakable error because the veteran suffered from a 
bilateral disability arising from a single disease entity, 
i.e. tinnitus, for which he was entitled to separate 
compensable ratings.  

The Board has considered the veteran's arguments regarding 38 
C.F.R. § 4.25(b), but notes that a different regulation 
provided that the assignment of separate ratings was 
dependent on a finding that the disease entity produced 
distinct and separate symptoms; the evaluation of the same 
disability or the same manifestations under various diagnoses 
was prohibited.  See 38 C.F.R. § 4.14.  

Thus, the Board finds that the criteria in effect at the time 
of the July 1996 rating decision were ambiguous regarding the 
assignment of separate compensable ratings for tinnitus in 
each ear.  Because the RO applied the existing rating 
criteria consistent with VA's longstanding interpretation, 
the assertions of the veteran and his representative amount 
to a disagreement over interpretation of a regulation and do 
not rise to the level of undebatable error.  

Although a determination as to whether there was clear and 
unmistakable error must be made based on the law in effect at 
the time of the challenged decision, the Board notes that in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit recently affirmed VA's longstanding 
interpretation of 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, to limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

In this case, the Board notes that the veteran's service-
connected tinnitus was (and is) assigned the maximum 
schedular rating available for tinnitus.  38 C.F.R. §4.87, 
Diagnostic Code 6260.  There is no legal basis upon which to 
award separate schedular evaluations for tinnitus in each 
ear.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In summary, considering the evidence of record and the 
criteria in effect at the time of the July 1996 rating 
decision, the Board finds there is nothing in the record to 
suggest that the RO committed undebatable error, or that it 
considered the incorrect law or facts as they then existed in 
reaching its decision.  Rather, the RO had a clear basis for 
supporting its determination that a 10 percent rating was 
warranted for bilateral tinnitus.  Thus, the July 1996 rating 
decision was not clearly and unmistakably erroneous in 
assigning a 10 percent disability rating for bilateral 
tinnitus.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.105(a) (2005). 


ORDER

The July 1996 rating decision was not clearly and 
unmistakably erroneous in assigning a 10 percent disability 
rating for bilateral tinnitus.  The appeal is denied.  




____________________________________________
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


